                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                           May 28, 2021
                                                                        Nathan Ochsner, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

SONJA L. REESE,                 § CIVIL ACTION NO.
           Plaintiff,           § 4:19-cv-02787
                                §
                                §
       vs.                      § JUDGE CHARLES ESKRIDGE
                                §
                                §
ANDREW SAUL,                    §
         Defendant.             §

                 ORDER ADOPTING
          MEMORANDUM AND RECOMMENDATION

     This case involves claims by Plaintiff Sonja L. Reese against
Defendant Andrew Saul, the Commissioner of the Social Security
Administration, for review of the denial of supplemental security
income under Title XVI of the Social Security Act. See Dkt 1.
     The case was referred for disposition to Magistrate Judge
Sam S. Sheldon. Dkt 9. The parties filed cross motions for
summary judgment. Dkts 10, 11. The Magistrate Judge
recommended that the motion by Reese be granted, that the
motion by the Commissioner be denied, and that the case be
remanded to the Social Security Administration for further
administrative proceedings. Dkt 13. Neither party filed an
objection. The Magistrate Judge’s Memorandum and
Recommendation was adopted as the Memorandum and Order
of the Court. Dkt 14.
     Reese subsequently filed a motion for attorney fees. Dkt 15.
The Magistrate Judge recommended that the motion be granted
with slight modification. Dkt 16. Any objection was due by April
15, 2021, being fourteen days after the entry of the Memorandum
and Recommendation. See FRCP 72(b). Neither party filed an
objection.
     The district court conducts a de novo review of those
conclusions of a magistrate judge to which a party has specifically
objected. See 28 USC § 636(b)(1)(C); United States v Wilson, 864
F2d 1219, 1221 (5th Cir 1989). To accept any other portions to
which there is no objection, the reviewing court need only satisfy
itself that no clear error appears on the face of the record. See
Guillory v PPG Industries Inc, 434 F3d 303, 308 (5th Cir 2005), citing
Douglass v United Services Automobile Association, 79 F3d 1415, 1420
(5th Cir 1996); see also FRCP 72(b) Advisory Comm Note
(1983).
     The Court has reviewed the pleadings, the record, the
applicable law, and the recommendation. No clear error appears
on the face of the record.
     The Memorandum and Recommendation of the Magistrate
Judge is ADOPTED as the Memorandum and Order of this Court.
Dkt 16.
     The motion for attorney fees by Plaintiff Sonja L. Reese is
GRANTED as modified. Dkt 15. Defendant Andrew Saul, as the
Commissioner of the Social Security Administration is ORDERED
to pay attorney fees in the amount of $7,223.51.
     SO ORDERED.

    Signed on May 28, 2021, at Houston, Texas.




                               Hon. Charles Eskridge
                               United States District Judge




                                  2
